


110 HR 4039 IH: Child Care Family Tax Relief Act of

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4039
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase,
		  expand the availability of, and repeal the sunset with respect to, the
		  dependent care tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Family Tax Relief Act of
			 2007.
		2.Increase and
			 inflation adjustment for dependent care credit
			(a)In
			 general
				(1)IncreaseParagraph
			 (2) of section 21(a) of the Internal Revenue Code of 1986 (relating to expenses
			 for household and dependent care services necessary for gainful employment) is
			 amended to read as follows:
					
						(2)Applicable
				percentageThe term applicable percentage
				means—
							(A)40 percent in the
				case of a taxpayer whose adjusted gross income is $70,000 or less, and
							(B)20 percent in the
				case of any other
				taxpayer.
							.
				(2)Inflation
			 adjustmentSection 21 of such Code is amended by redesignating
			 subsection (f) as subsection (g) and by inserting after subsection (e) the
			 following new subsection:
					
						(f)Cost-of-living
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, the $70,000 amount contained in subsection (a)(2)(A)
				shall be increased by an amount equal to—
							(1)such dollar amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2006 for calendar year 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$1,000..
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Increase in
			 dependent care credit made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 204 of such Act (relating to dependent care credit).
		
